Citation Nr: 0517268	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-10 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left leg 
amputation, knee.

3.  Entitlement to service connection for heart disease, 
including coronary artery disease.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had four years and almost eight months of active 
service in the Army, including a period of service from 
February 1960 to November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The claimant testified before the undersigned at a Video 
Board hearing in November 2004.  A veterans' service 
representative assisted the veteran at the hearing.  The 
veteran was representing himself.  A transcript of this 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran does not have a back disorder that had its 
onset during active duty or that is otherwise related to his 
service

3.  There is no evidence of a left leg disorder in service, 
or within one year after service, and no competent medical 
evidence linking the veteran's left leg amputation at the 
knee with his period of service

4.  The veteran's heart disease was not exhibited during 
service and is not otherwise related to active duty.





CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated in service 
and is not otherwise related to service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  The veteran's left leg amputation at the knee was not 
incurred in service and is not otherwise related to service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

3.  The veteran's heart disease was not incurred or 
aggravated in service, and coronary artery disease may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1131, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
December 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC), he 
was provided with specific information as to why his claim 
was being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 3.159 
in the January 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2002 letter informed the veteran that it 
was necessary to send evidence to VA in his possession that 
supports his claim.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service medical 
records and private medical records.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Analysis

The veteran contends that a back disorder, left leg 
amputation at the knee, and coronary artery disease are 
related to service.   Service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Generally, service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a cardiovascular disease, such as coronary artery disease, 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
1.  Back Disorder

The Board finds that service connection for a back disability 
is not in order.  During the November 2004 Board hearing, the 
veteran testified that he hurt his back in service "lifting 
things" and was treated with muscle relaxers and pain pills.  
The veteran also testified that he had surgery on his back in 
1978 post service at the Gulf Coast Hospital.  The RO 
attempted to obtain copies of these private treatment records 
in December 2002 but received a negative response to this 
request in April 2003.  The veteran's service medical records 
are negative for a back disorder in service.  Also, none of 
the veteran's available medical records show a current back 
disorder.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

The veteran's claim for service connection implicitly 
includes the assertion that he currently suffers from a back 
disability, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of a disorder or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Therefore, the preponderance of evidence is against 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(b).

2.	Left Leg Amputation at the Knee

The Board finds that service connection for left leg 
amputation at the knee is not in order.  Initially, the Board 
notes that there is evidence of a left leg amputation at the 
knee.  However, there is no connection shown between the 
amputation and the veteran's military service.  The veteran's 
service medical records are negative for any diagnosis or 
treatment of a left leg disorder or any other disorder which 
would necessitate a left leg amputation.  Furthermore, the 
record lacks any competent evidence connecting the veteran's 
left leg amputation at the knee to his service.  In fact, 
during the November 2004 Board hearing, the veteran testified 
that the first time he noticed any problems with his left leg 
was 10 to 12 years prior to the hearing, or 34 to 36 years 
after service.  

The veteran's claim for service connection implicitly 
includes the assertion that his left leg amputation is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between his heart disorder and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the veteran's left leg amputation at the knee is related to 
service his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

3.  Heart Disease

In this case, the Board finds that service connection for 
heart disease is not in order.  Initially, the Board notes 
that private medical records dated in November 1999 show a 
diagnosis of coronary artery disease.  However, there is no 
evidence that the veteran's heart disorder was present in 
service or manifested itself within one year after completion 
of his military service, and there is no connection shown 
between this disorder and the veteran's military service.  
The veteran's service medical records are negative for any 
diagnosis or treatment of coronary artery disease.  While 
these records show that the veteran complained of chest pain 
in January 1959 and April 1960, subsequent treatment records 
dated in September 1959 and August show that these complaints 
were related to respiratory disorders.   The record lacks any 
competent evidence connecting the veteran's coronary artery 
disease to the veteran's service.  In fact, during the 
November 2004 Board hearing, the veteran testified that the 
first time he noticed any problems with his heart was 10 to 
12 years prior to the hearing, or 34 to 36 years after 
service.  

The veteran's claim for service connection implicitly 
includes the assertion that his coronary artery disease is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between his heart disorder and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the veteran's coronary artery disease is related to service 
his claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

The Board declines to obtain a medical nexus opinion with 
respect to the above discussed claims as there is no evidence 
of a current back disability and no evidence linking the 
veteran's coronary artery disease or left leg amputation to 
the veteran's service.  While there is a current diagnosis of 
coronary artery disease and a showing of left leg amputation 
at the knee, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
negative examination performed at separation from service and 
the first suggestion of pertinent disability many years after 
active duty, relating the veteran's claimed disorders to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).


ORDER

Service connection for a back disability is denied.

Service connection for a left leg amputation at the knee is 
denied.

Service connection for heart disease, including coronary 
artery disease, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


